Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1 -3 and 5 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kamon US20140036181A1 in view of Miyairi US20090227076A1
Regarding claim 1, Kamon teaches a display panel (figs. 4, 5, 9), comprising:
a color filter substrate (111);
a first conductive layer (150) disposed on the color filter substrate (111);
a thin film transistor substrate (110), wherein the thin film transistor substrate (110) is disposed opposite (see fig. 9) to the color filter substrate (111);
a second conductive layer (121) disposed on (see fig. 9) the thin film transistor substrate (110);
a first pad group (12), wherein the first pad group (12) is disposed at an edge region (see figs. 4, 9) of the color filter substrate (111);
a second pad group (125), wherein the second pad group (125) is disposed on (see fig. 9) the thin film transistor substrate (110) and is opposite (see fig. 4) to the first pad group (12); and
a conductive adhesive strip (131, ACF), wherein the first pad group (12) is electrically connected to the second pad group (125) through the conductive adhesive strip (131), and the first pad group (12) comprises a plurality of first pads (120)(see fig. 5).
However, Kamon does not explicitly disclose the conductive adhesive strip comprises a plurality of metal particles, a diameter of the metal particles is different from each other
Miyairi teaches the conductive adhesive strip (ACP) comprises a plurality of metal particles ([0193]), a diameter of the metal particles is different from each other ([0193]) for the purpose of providing a customizable electrical connection therebetween ([0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Kamon to incorporate the conductive adhesive strip of Miyairi for the purpose of providing a customizable electrical connection therebetween ([0193]).
Regarding claim 2, Kamon and Miyairi teach the display panel according to claim 1, Miyairi further teaches wherein the metal particles comprise gold ([0193]).
Regarding claim 3, Kamon and Miyairi teach the display panel according to claim 1, Kamon further teaches wherein the second pad group (125) comprises a plurality of second pads (125)(see fig. 5).
Regarding claim 5, Kamon and Miyairi teach the display panel according to claim 1, Kamon further teaches wherein the first conductive layer (150) comprises an indium tin oxide thin film ([0045]).
Regarding claim 6, Kamon and Miyairi teach the display panel according to claim 1, Kamon further teaches wherein the second conductive layer (121) comprises an indium tin oxide thin film ([0045]).
Regarding claim 7, Kamon teaches a display panel (figs. 4, 5, 9), comprising:
a color filter substrate (111);
a first conductive layer (150) disposed on the color filter substrate (111);
a thin film transistor substrate (110), wherein the thin film transistor substrate (110) is opposite (see fig. 9) to the color filter substrate (111);
a second conductive layer (121) disposed on (see fig. 9) the thin film transistor substrate (110);
a first pad group (12), wherein the first pad group (12) is disposed at an edge region (see figs. 4, 9) of the color filter substrate (111);
a second pad group (125), wherein the second pad group (125) is disposed on (fig. 9) the thin film transistor substrate (110) and is opposite (see fig. 4) to the first pad group (12); and
a conductive adhesive strip (131, ACF), wherein the first pad group (12) is electrically connected to the second pad group (125) through the conductive adhesive strip (131)
However, Kamon does not explicitly disclose the conductive adhesive strip comprises a plurality of metal particles.
Miyairi teaches the conductive adhesive strip (ACP) comprises a plurality of metal particles ([0193]) for the purpose of providing a customizable electrical connection therebetween ([0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Kamon to incorporate the conductive adhesive strip of Miyairi for the purpose of providing a customizable electrical connection therebetween ([0193]).
Regarding claim 8, Kamon and Miyairi teach the display panel according to claim 7, Miyairi further teaches wherein the metal particles comprise gold ([0193]).
Regarding claim 9, Kamon and Miyairi teach the display panel according to claim 7, Miyairi further teaches wherein a diameter of the metal particles is different from each other ([0193]).
Regarding claim 10, Kamon and Miyairi teach the display panel according to claim 7, Kamon further teaches wherein the first pad group (12) comprises a plurality of first pads (120)(see fig. 5).
Regarding claim 11, Kamon and Miyairi teach the display panel according to claim 7, wherein the second pad group (125) comprises a plurality of second pads (125)(see fig. 5).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kamon US20140036181A1 in view of Miyairi US20090227076A1 in further view of Yu US20200411805A1
Regarding claim 4, Kamon and Miyairi teach the display panel according to claim 1, however do not explicitly disclose wherein the conductive adhesive strip has different impedances in different regions.
Yu teaches wherein the conductive adhesive strip (400) has different impedances in different regions ([0048]) for the purposes of change the impedance value of the conductive adhesive strip ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Kamon to incorporate the conductive adhesive strip of Yu for the purposes of change the impedance value of the conductive adhesive strip ([0048]).
 
Claims 12 -14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kamon US20140036181A1 in view of Miyairi US20090227076A1 in further view of 
in further view of Rho US20080018841A1.
Regarding claim 12, Kamon teaches a method of manufacturing a display panel (figs. 4, 5, 9), comprising following steps:
S100, providing a color filter substrate (111) and a thin film transistor substrate (110);
S101, disposing a first conductive layer (110) and a first pad group (12) on the color filter substrate (111), and disposing a second conductive layer (121) and a second pad group (125) on the thin film transistor substrate (110), and
coating the conductive adhesive strip (131, ACF) on the first pad group (12) and the second pad group (125).
However, Kamon does not explicitly disclose S102: cutting the first conductive layer along an etching path reserved on the color filter substrate to form a plurality of color filter substrate units, and cutting the second conductive layer along an etching path reserved on the thin film transistor substrate to form a plurality of thin film transistor substrate units.
Rho teaches cutting the first conductive layer (112) along an etching path reserved on the color filter substrate ([0055]) to form a plurality of color filter substrate units (etched CF regions; [0055]), and cutting the second conductive layer (112) along an etching path reserved on the thin film transistor substrate ([0055]) to form a plurality of thin film transistor substrate units (etch TFT regions; [0055]) for the purpose of forming LCD alignment films that enable the alignment film to be patterned easily, accurately, with desirably sharp sidewalls ([0008])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Kamon to incorporate the structure of the color filter substrate units and thin film transistor substrate units of Rho for the purpose of forming LCD alignment films that enable the alignment film to be patterned easily, accurately, with desirably sharp sidewalls ([0008])
Kamon and  Rho also do not explicitly disclose S103, adding metal particles in the conductive adhesive strip,
Miyairi teaches adding metal particles in the conductive adhesive strip ([0193]) for the purpose of providing a customizable electrical connection therebetween ([0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Kamon to incorporate the conductive adhesive strip of Miyairi for the purpose of providing a customizable electrical connection therebetween ([0193]).
            Regarding claim 13, Kamon, Rho, and Miyairi teach the method of manufacturing the display panel according to claim 12, Kamon further teaches comprising an assembly step, wherein the color filter substrate (111) is disposed opposite (see fig. 9) to the thin film transistor substrate (110), and the first pad group (12) is disposed opposite (see figs. 4, 9) to the second pad group (125).
Regarding claim 14, Kamon, Rho, and Miyairi teach the method of manufacturing the display panel according to claim 13, Kamon further teaches wherein liquid crystals (180) are filled between (see fig. 6) the color filter substrate (111) and the thin film transistor substrate (110).
Regarding claim 16, Kamon, Rho, and Miyairi teach the method of manufacturing the display panel according to claim 12, Kamon further teaches wherein the first pad group (12) is electrically connected to the second pad group (125) through the conductive adhesive strip (131, ACF).
Regarding claim 17, Kamon, Rho,and Miyairi teach the method of manufacturing the display panel according to claim 12, Miyairi further teaches wherein the metal particles comprise gold ([0193]).
Regarding claim 18, Kamon, Rho, and Miyairi teach the method of manufacturing the display panel according to claim 12, Kamon further teaches wherein the first conductive layer (150) and the second conductive layer (121) comprise an indium tin oxide thin film ([0045]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kamon US20140036181A1 in view of Miyairi US20090227076A1 in further view of 
in further view of Rho US20080018841A1 in further view of Zhang US 20140104251A1
Regarding claim 15, Kamon, Rho, and Miyairi teach the method of manufacturing the display panel according to claim 12, however do not explicitly disclose further comprising a test step, wherein the test step comprises inputting a voltage signal to the color filter substrate through the conductive adhesive strip to perform an electrical test.
            Zhang teaches a test step, wherein the test step comprises inputting a voltage signal to the color filter substrate through the conductive adhesive strip to perform an electrical test ([0018]) for the purposes of improving the yield rate of PSVA process ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify manufacture of the display panel of Kamon to incorporate the test step of Zhang for the purposes of improving the yield rate of PSVA process ([0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                                                                                                                                                            
/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871